Mitchell, J.
— A motion for a new trial was overruled in the present case, on the 22d day of September, 1886, and ninety days’ time given within which to prepare and file a bill of exceptions. The bill seems to have been filed with the clerk on the 6th day of January, 1887, after the expiration of the time limited. The date on which it was presented to the judge for examination and approval is not ■ stated in the bill, as the statute requires (section 629, R. S. 1881). The objection is made that there is no bill of exceptions in the record which can be considered by the court. Under repeated decisions this objection must prevail. Rigler v. Rigler, 120 Ind. 431; McCoy v. State, ex rel., post, p. 160; Buchart v. Burger, 115 Ind. 123; Orton v. Tilden, 110 Ind. 131; Joseph v. Mather, 110 Ind. 114.
In order that it may become a part of the record a bill of exceptions must be presented to the judge within the time limited, and the date of its presentation must be stated in the hill.
In the absence of a bill of exceptions the record presents no question for consideration.
The judgment is therefore affirmed, with costs.